Citation Nr: 0827023	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  08-06 786	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) while 
hospitalized at government expense from May 11, 2005, to 
August 16, 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to August 
1963. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which 
reinstated the veteran's SMC based on the need for regular 
A&A effectively from August 16, 2006.  He disagreed with that 
determination by requesting that his SMC be restored prior to 
that date.


FINDING OF FACT

In July 2008, prior to the promulgation of a decision in this 
appeal, the Board received notification from the appellant, 
through his authorized representative, that he is withdrawing 
this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).

Here, the appellant, through his authorized representative, 
has withdrawn this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


